7 So.3d 1160 (2009)
R.D.B., a child, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-1660.
District Court of Appeal of Florida, Fourth District.
May 13, 2009.
Carey Haughwout, Public Defender, and Anthony Calvello, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Katherine Y. Mclntire, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
As the state concedes, the trial court erred in denying appellant's motion for judgment of dismissal on both counts (burglary of a structure and criminal mischief). There was insufficient evidence to support the convictions.
Accordingly, we reverse the lower court's sentence and order of disposition.
Reversed.
GROSS, C.J., WARNER and CIKLIN, JJ., concur.